United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 04-30235
                         Conference Calendar



ENCISO RODRIGO ACEVES,

                                     Plaintiff-Appellant,

versus

CHARLES T. FELTS; MARKLEY, Officer;
GREIR, Special Investigator Supervisor,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 03-CV-632
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Enciso Rodrigo Aceves, federal prisoner #17690-198, appeals

the dismissal for failure to exhaust of his pro se action under

Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), in which he alleged that the

defendants failed to protect him from an attack by fellow

inmates.

     Because Aceves’s appeal to the Bureau of Prisons General

Counsel was pending at the time that he filed the instant suit,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30235
                                -2-

the district court did not err in dismissing the action for

failure to exhaust.   See 42 U.S.C. § 1997e(a); Porter v. Nussle,

534 U.S. 516, 524 (2002); Powe v. Ennis, 177 F.3d 393, 394 (5th

Cir. 1999).   Aceves’s ignorance of the law or his lack of legal

assistance does not relieve Aceves of his obligation to exhaust

available administrative remedies.   See Fisher v. Johnson, 174

F.3d 710, 712-14 (5th Cir. 1999); Tighe v. Wall, 100 F.3d 41, 43

(5th Cir. 1996).   The judgment of the district court is AFFIRMED.